—Appeal by defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered October 16, 1992, convicting him of murder in the second degree, assault in the first degree (three counts), reckless endangerment in the first degree, criminal possession of a weapon in the second degree (three counts), and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his oral and written statements to the police.
Ordered that the judgment ié affirmed.
The defendant contends, among other things, that his statements to the police should have been suppressed because the police deliberately isolated him from his mother, who testified that she repeatedly called the police station asking about her son after his arrest but was told that he was not there. We disagree. The hearing testimony of the defendant’s mother was, at best, vague and contradictory, and the hearing court was justified in declining to credit that testimony.
*749Furthermore, the defendant’s contention that his statements should have been suppressed because of the unnecessary delay in his arraignment is unpreserved for appellate review (see, People v Lopez, 185 AD2d 285, 286; People v Jehle, 181 AD2d 792, 793; People v Silas, 158 AD2d 561, 562), and, in any event, is without merit (see, People v Wheeler, 123 AD2d 411).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit.
Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.